     Case 3:20-cv-00993-JLS-BLM Document 57 Filed 03/11/21 PageID.1038 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    EDWARD R. GALLAGHER,                               Case No.: 20-CV-993 JLS (BLM)
12                                      Plaintiff,
                                                         ORDER GRANTING
13    v.                                                 STIPULATION/JOINT MOTION
                                                         FOR LEAVE FOR FEDERAL
14    DAVID PHILIPPS and THOMAS W.
                                                         DEFENDANT TO FILE AN
      HARKER, in his capacity as Acting
15                                                       AMENDED ANSWER
      Secretary of the Navy,
16                                  Defendants.          (ECF No. 56)
17
18         Presently before the Court is Defendant Thomas W. Harker’s (“Federal Defendant”)
19   Stipulation/Joint Motion for Leave to File an Amended Answer (“Joint Mot.,” ECF No.
20   56). Federal Defendant notes that “[u]ndersigned counsel consulted with counsel for both
21   Plaintiff and co-Defendant regarding this stipulation/joint motion. Both parties have
22   consented.” Id. at 1. Federal Defendant seeks leave to amend his answer to add the
23   affirmative defense of failure to mitigate damages, “as [he] only recently learned new
24   information through discovery that supports this defense.” ECF No. 56-1 at 1.
25         Good cause appearing, the Court GRANTS Federal Defendant’s Joint Motion.
26   Federal Defendant SHALL FILE his amended answer within five (5) days of the date on
27   which this Order is electronically docketed. Further, the Court recognizes the substitution
28   by operation of Federal Rule of Civil Procedure 25(d) of Thomas W. Harker as defendant

                                                     1
                                                                              20-CV-993 JLS (BLM)
     Case 3:20-cv-00993-JLS-BLM Document 57 Filed 03/11/21 PageID.1039 Page 2 of 2



1    in place of Kenneth John Braithwaite, II. The Clerk of the Court SHALL UPDATE this
2    action’s docket and caption accordingly.
3          IT IS SO ORDERED.
4    Dated: March 11, 2021
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                       20-CV-993 JLS (BLM)
